Exhibit 10.1


EXECUTION VERSION







--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

dated as of May 12, 2017

among

TYSON FOODS, INC.,
as Borrower

The Lenders From Time to Time Party Hereto,

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent


__________________________


MORGAN STANLEY SENIOR FUNDING, INC.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners


JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.
and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Syndication Agents


U.S. BANK, NATIONAL ASSOCIATION, WELLS FARGO BANK, NATIONAL ASSOCIATION, ABN
AMRO CAPITAL USA LLC, BANK OF CHINA, NEW YORK BRANCH, BRANCH BANKING AND TRUST
COMPANY, FIFTH THIRD BANK, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW
YORK BRANCH, ING CAPITAL LLC, MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A.,
SUMITOMO MITSUI BANKING CORPORATION and TD BANK, N.A.,
as Documentation Agents

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS
 
 
Page


Article I
Definitions
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Types of Loans and Borrowings
26


SECTION 1.03.
Terms Generally
26


SECTION 1.04.
Accounting Terms; GAAP
26


SECTION 1.05.
Currency Translations
27


 
 
 
Article II
The Credits
27


SECTION 2.01.
The Commitments
27


SECTION 2.02.
Loans and Borrowings
28


SECTION 2.03.
Requests for Borrowings
28


SECTION 2.04.
[Reserved]
29


SECTION 2.05.
[Reserved]
29


SECTION 2.06.
[Reserved]
29


SECTION 2.07.
Funding of Borrowings
29


SECTION 2.08.
Interest Elections
29


SECTION 2.09.
Optional Termination and Reduction of Commitments and Prepayment of Loans
31


SECTION 2.10.
Amortization; Repayment of Loans; Evidence of Debt
31


SECTION 2.11.
Mandatory Termination of Commitments
32


SECTION 2.12.
Fees
32


SECTION 2.13.
Interest
33


SECTION 2.14.
Alternate Rate of Interest
33


SECTION 2.15.
Increased Costs
34


SECTION 2.16.
Break Funding Payments
35


SECTION 2.17.
Taxes
35


SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
39


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
41


SECTION 2.20.
[Reserved]
42


SECTION 2.21.
Defaulting Lenders
42


SECTION 2.22.
Illegality
42


 
 
 
Article III
Representations and Warranties
42


SECTION 3.01.
Organization; Powers
42


SECTION 3.02.
Authorization; Enforceability
42


SECTION 3.03.
Governmental Approvals; No Conflicts
43


SECTION 3.04.
Financial Condition; No Material Adverse Change
43


SECTION 3.05.
Properties
44


SECTION 3.06.
Litigation and Environmental Matters
44


SECTION 3.07.
Compliance with Laws and Agreements
44


SECTION 3.08.
Investment Company Status
44


SECTION 3.09.
Taxes
44


SECTION 3.10.
ERISA
44


SECTION 3.11.
Disclosure
45





i

--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 3.12.
Insurance
45


SECTION 3.13.
Use of Proceeds; Margin Regulations
45


SECTION 3.14.
Labor Matters
45


SECTION 3.15.
Subsidiaries
46


SECTION 3.16.
Event of Default
46


SECTION 3.17.
Sanctions
46


SECTION 3.18.
Money Laundering, FCPA and Counter-Terrorist Financing Laws
46


 
 
 
Article IV
Conditions
46


SECTION 4.01.
Effective Date
46


SECTION 4.02.
Closing Date
47


 
 
 
Article V
Affirmative Covenants
49


SECTION 5.01.
Financial Statements and Other Information
49


SECTION 5.02.
Notices of Material Events
50


SECTION 5.03.
Existence; Conduct of Business
51


SECTION 5.04.
Payment of Obligations
51


SECTION 5.05.
Maintenance of Properties
51


SECTION 5.06.
Books and Records; Inspection Rights
52


SECTION 5.07.
Compliance with Laws
52


SECTION 5.08.
Use of Proceeds
52


SECTION 5.09.
Insurance
52


SECTION 5.10.
Consummation of Merger
52


SECTION 5.11.
Further Assurances
52


 
 
 
Article VI
Negative Covenants
53


SECTION 6.01.
Indebtedness
53


SECTION 6.02.
Liens
55


SECTION 6.03.
Fundamental Changes; Business Activities
57


SECTION 6.04.
Asset Sales
57


SECTION 6.05.
Swap Agreements
57


SECTION 6.06.
Transactions with Affiliates
57


SECTION 6.07.
Interest Expense Coverage Ratio
58


SECTION 6.08.
Debt to Capitalization Ratio
58


 
 
 
Article VII
Events of Default
58


 
 
 
Article VIII
The Administrative Agent
60


 
 
 
Article IX
Miscellaneous
62


SECTION 9.01.
Notices
62


SECTION 9.02.
Waivers; Amendments
64


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
65


SECTION 9.04.
Successors and Assigns
67


SECTION 9.05.
Survival
71


SECTION 9.06.
Counterparts; Integration; Effectiveness
71





ii

--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 9.07.
Severability
71


SECTION 9.08.
Right of Setoff
72


SECTION 9.09.
Governing Law; Jurisdiction; Venue; Consent to Service of Process
72


SECTION 9.10.
WAIVER OF JURY TRIAL
73


SECTION 9.11.
Headings
73


SECTION 9.12.
Confidentiality
73


SECTION 9.13.
USA PATRIOT Act
74


SECTION 9.14.
No Fiduciary Relationship
74


SECTION 9.15.
Interest Rate Limitation
75


SECTION 9.16.
Release of Guarantees
75


SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
75


 
 
 
SCHEDULES:
 
Schedule 1.01 – Commitment Schedule
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Insurance
Schedule 3.15 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 9.04(c)(vi) – Voting Participants
 
 
 
EXHIBITS:
 
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Guarantee Agreement
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Interest Election Request
Exhibit E – Form of Compliance Certificate
Exhibit F – Form of Solvency Certificate
Exhibit G – Form of Note
Exhibit H – Form of U.S. Tax Compliance Certificate





iii

--------------------------------------------------------------------------------


Exhibit 10.1




TERM LOAN AGREEMENT, dated as of May 12, 2017 (as it may be amended or modified
from time to time, this “Agreement”), among TYSON FOODS, INC., a Delaware
corporation (the “Borrower”), the Lenders (as defined below) from time to time
party hereto, and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
(as defined below).
The parties hereto agree as follows:
ARTICLE I


Definitions
SECTION 1.01. Defined Terms. As used in this Agreement and in any Schedules and
Exhibits to this Agreement, the following terms have the meanings specified
below:
“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means, collectively, the Target together with its
Subsidiaries.
“Acquired Business Material Adverse Effect” means any event, circumstance,
change, occurrence, development or effect that has or would reasonably be
expected to result in a material adverse change in, or material adverse effect
on, (a) the financial condition, business, assets, liabilities or results of
operations of the Target and its Subsidiaries (as defined in the Acquisition
Agreement), taken as a whole, or (b) the ability of the Target to consummate the
transactions contemplated by the Acquisition Agreement on or before the End
Date; provided, however, that for purposes of clause (a) an “Acquired Business
Material Adverse Effect” shall not include any event, circumstance, change,
occurrence, development or effect to the extent arising after the date of the
Acquisition Agreement and resulting from or arising in connection with (i)
conditions generally affecting the industries in which the Target and its
Subsidiaries (as defined in the Acquisition Agreement) operate, (ii) general
economic, political or financial or securities market conditions, (iii) the
announcement of the Acquisition Agreement or the pendency of the transactions
contemplated by the Acquisition Agreement (including any resulting loss or
departure of officers or other employees of the Target or any of its
Subsidiaries (as defined in the Acquisition Agreement), or the termination,
reduction (or potential reduction) or any other resulting negative development
in the Target’s or any of its Subsidiaries’ (as defined in the Acquisition
Agreement) relationships with any of its customers, suppliers, distributors or
other business partners), (iv) natural disasters, acts of war, terrorism or
sabotage, military actions or the escalation thereof, earthquakes, hurricanes,
tornadoes or other natural disasters or other force majeure events, (v) changes
in GAAP (as defined in the Acquisition Agreement), in the interpretation of GAAP
(as defined in the Acquisition Agreement), in the accounting rules and
regulations of the SEC, or changes in Applicable Law, (vi) the taking of any
action by the Borrower or any Subsidiary (as defined in the Acquisition
Agreement) of the Borrower to the extent the taking of such action is expressly
required by this Agreement or such action was taken at the written request of
Parent or Merger Sub (provided, that this clause (vi) shall not apply to the
representations and warranties that, by their terms, speak specifically of the
consequences arising out of the execution or performance of the Acquisition
Agreement or the consummation of the transactions contemplated thereby), (vii)
any Action arising out of, resulting from or related to the transactions
contemplated in the Acquisition Agreement (other than an Action alleging any
breach of any fiduciary duty) or any demand, action, claim or proceeding for
appraisal of any Shares pursuant to Delaware Law in connection therewith, or
(viii) any decrease or decline in the market price or trading volume of the
Shares or any failure by the Target to meet any projections, forecasts or
revenue or earnings predictions of the Target or of any securities analysts
(provided, that, in the case of this clause (viii), the underlying cause of any
such




--------------------------------------------------------------------------------





decrease, decline, or failure may be taken into account in determining whether
an Acquired Business Material Adverse Effect has occurred except to the extent
otherwise excluded pursuant to another clause in this definition), except, in
the case of clauses (i), (ii), (iv), and (v), to the extent that such event,
circumstance, change, occurrence, development or effect disproportionately
affects the Target and its Subsidiaries (as defined in the Acquisition
Agreement), taken as a whole, relative to other Persons engaged in the same
industries in which the Target operates, in which case, to the extent not
otherwise excluded pursuant to another clause of this definition, such
disproportionate effects and the events and circumstances underlying such
disproportionate effects may be taken into account in determining whether an
“Acquired Business Material Adverse Effect” has occurred. In this paragraph,
each capitalized term that is not defined in any other provision of this
Agreement shall have the meaning given to such term in the Acquisition Agreement
(as of April 25, 2017).
“Acquisition” means the acquisition of the Target by the Borrower, through its
Merger Sub by way of (i) a tender offer (the “Tender Offer”), by Merger Sub for
the Target Shares for a purchase price consisting of cash consideration set
forth in the Tender Offer Documents and (ii) a subsequent merger pursuant to
Section 251(h) of the Delaware General Corporation Law (the “Merger”), of Merger
Sub with and into the Target, in each case, pursuant to the Acquisition
Documents.
“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of April 25, 2017, among the Target, the Borrower and Merger Sub.
“Acquisition Agreement Representations” means the representations made by or on
behalf of the Acquired Business in the Acquisition Agreement that are material
to the interests of the Lenders (in their capacities as such), but only to the
extent that the Borrower (or a Subsidiary) has the right to terminate its
obligations to consummate the Acquisition under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement.
“Acquisition Documents” means, collectively, the Acquisition Agreement and the
Tender Offer Documents, as they may be amended, supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“Administrative Agent” means MSSF, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Article VIII.
“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.06, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).


2

--------------------------------------------------------------------------------





“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted
Eurocurrency Rate for deposits in dollars with a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum. For purposes of clause (c) above, the Adjusted
Eurocurrency Rate on any day shall be based on the rate per annum appearing on
the applicable Reuters screen page (currently page LIBOR01) displaying interest
rates for dollar deposits in the London interbank market (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate, as the case may be.
“Applicable Rate” means for any day, with respect to any ABR Loan or
Eurocurrency Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Ratings on such date:
Ratings Level
Eurocurrency Spread
ABR Spread
Level 1
A-/A3/A- or above
1.000%
0.000%
Level 2
BBB+/Baa1/BBB+
1.125%
0.125%
Level 3
BBB/Baa2/BBB
1.250%
0.250%
Level 4
BBB-/Baa3/BBB-
1.500%
0.500%
Level 5
BB+/Ba1/BB+ or lower or no Rating
1.750%
0.750%



In the event the Ratings fall within different Levels, the Spreads will be based
upon the Level in which two of the Ratings fall, or, if no two Ratings are in
the same Level, then the Spreads will be based upon the Level that is between
the Levels of the other two Rating Agencies. If the rating system of Moody’s,
S&P or Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Required
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the non-availability of such Ratings from such Rating
Agency and, pending the effectiveness of any such amendment, the rating of such
Rating Agency shall be determined by reference to the rating most recently in
effect from such Rating Agency prior to such change or cessation.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.


3

--------------------------------------------------------------------------------





“Arrangers” means the Joint Lead Arrangers named on the cover of this Agreement.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as such may be amended, supplemented
or replaced).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing of Loans in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Borrower held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.


4

--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall,
in each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Charges” has the meaning set forth in Section 9.15.
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Commitment Schedule, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09, 2.19(b) or 9.02(c), and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
initial amount of the Total Commitment is $1,800,000,000.
“Commitment Fees” shall have the meaning assigned to such term in Section
2.12(a).
“Commitment Schedule” means Schedule 1.01 attached hereto.
“Commitment Termination Date” means the earliest to occur of (i) the Outside
Date, (ii) the closing of the Acquisition without the use of the Loans and (iii)
the abandonment by the Borrower of the Acquisition or the date of termination of
the Borrower’s (or its applicable Subsidiary’s) obligations under the
Acquisition Documents to consummate the Acquisition in accordance with its
terms.
“Competitor” means any Person that competes with the Borrower and its
Subsidiaries in the industries in which they conduct their business and is
identified in writing to the Administrative Agent (or is a reasonably
identifiable Affiliate of such Person).
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that


5

--------------------------------------------------------------------------------





would be imputed for such period in respect of Synthetic Leases of the Borrower
and its consolidated Subsidiaries if such Synthetic Leases were accounted for as
Capital Lease Obligations, determined on a consolidated basis in accordance with
GAAP, (iii) any interest or other financing costs becoming payable during such
period in respect of Indebtedness of the Borrower or its consolidated
Subsidiaries to the extent such interest or other financing costs shall have
been capitalized rather than included in Consolidated Interest Expense for such
period in accordance with GAAP, (iv) any cash payments made during such period
in respect of amounts referred to in clause (b)(ii) below that were amortized or
accrued in a previous period (other than any such cash payments in respect of
the Target Notes) and (v) to the extent not otherwise included in Consolidated
Interest Expense, commissions, discounts, yield and other fees and charges
incurred in connection with Securitization Transactions which are payable to any
Person other than the Borrower or any Subsidiary, and any other amounts
comparable to or in the nature of interest under any Securitization Transaction,
including losses on the sale of assets relating to any receivables
securitization transaction accounted for as a “true sale”, minus (b) the sum of
(i) to the extent included in Consolidated Interest Expense for such period,
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) to the extent
included in Consolidated Interest Expense for such period, noncash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, and (iii) to the extent included in such Consolidated
Interest Expense for such period, noncash amounts attributable to Swap
Agreements pursuant to GAAP, including as a result of the application of ASC
815. For purposes of calculating Consolidated Cash Interest Expense for any
period, if during such period the Borrower or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b). The Target Notes Premium
Amount paid to holders of the Target Notes in connection with the prepayment or
redemption thereof shall be disregarded for purposes of calculating Consolidated
Cash Interest Expense for any period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided, that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it being understood that the provision of cash collateral shall not
constitute a “payment” for these purposes)), and (vi) noncash charges (including
goodwill writedowns) for such period (provided, that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided, that any cash received with respect to any such noncash gain
shall be added in computing Consolidated EBITDA during the period in which such
cash is received) and (iii) nonrecurring noncash gains for such period
(provided, that any cash received with respect to any such nonrecurring noncash
gain shall be added in computing Consolidated EBITDA during the period in which
such cash is received), all determined on a consolidated basis in accordance
with GAAP. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b).


6

--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Borrower
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that (other than for purposes of
any calculation made on a Pro Forma Basis) there shall be excluded from
Consolidated Net Income the net income (or loss) of (a) any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Borrower or
any of its consolidated Subsidiaries or is merged into or consolidated with the
Borrower or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Borrower or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Borrower and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Borrower and its consolidated Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity as of such date, determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Covered Notes” means each of (x) the Borrower’s 7.00% Notes due 2018, 2.65%
Notes due 2019, 4.50% Senior Notes due 2022, 3.95% Notes due 2024, 7.00% Senior
Notes due 2028, 4.88% Notes due 2034 and 5.15% Notes due 2044 and (y) the 4.10%
Notes due 2020 and 6.13% Notes due 2032 of Hillshire Brands.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date, to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the
Borrower or any Subsidiary (other than a Variable Interest Entity that is not an
SPE Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that


7

--------------------------------------------------------------------------------





is owed to the Borrower or any Subsidiary, except to the extent such
Indebtedness shall have been transferred or pledged to a Person other than the
Borrower or any Subsidiary.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, any Lender, as determined by the Administrative
Agent, that has (a) failed to fund its portion of any Borrowing, within three
Business Days of the date on which it shall have been required to fund the same
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination in good faith
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (b) notified the Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit generally (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination in good faith that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans;
provided, that such Lender will cease to be a Defaulting Lender upon providing
such confirmation as requested, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is determined by a Governmental
Authority to be insolvent or has a direct or indirect parent company that has
become or is insolvent, (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a direct or indirect
parent company that has become the subject of a public bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian publicly appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in clause (e)(i) or (e)(ii) above, the Borrower and the
Administrative Agent shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder or (iii) become the subject of a Bail-In Action or has a direct
or indirect parent company that has become the subject of a Bail-In Action;
provided, that for purposes of this clause (e), a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by any
Governmental Authority or instrumentality thereof.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:


8

--------------------------------------------------------------------------------





(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date one year after the latest Maturity Date
hereunder; provided, however, that an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
occurring prior to the date one year after the latest Maturity Date hereunder
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.


9

--------------------------------------------------------------------------------





“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Borrower or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which the Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which the Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; and (j) any other event or condition which constitutes or might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


10

--------------------------------------------------------------------------------





“Eurocurrency” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided, that the Eurocurrency
Rate will in any event be deemed to be not less than 0.00% per annum. If no such
rate shall be available for a particular Interest Period but rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Eurocurrency Rate for such Interest Period shall be the Interpolated Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) any Taxes imposed on
or measured by net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office located in or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Foreign Lender with respect to any payment made by or on account of any
obligation of a Loan Party pursuant to a law in effect at the time such Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding
Taxes under Section 2.17(a) or 2.17(c), (c) Taxes attributable to a Lender’s
failure to comply with Section 2.17(f) or (d) any Taxes imposed under FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of the date hereof, among the Borrower, the subsidiary borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
“Facility” means the senior unsecured term loan facility established pursuant to
this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.


11

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain Fee Letter with respect to the Facility, dated
as of April 25, 2017, between the Borrower and MSSF.
“Fee Receiver” means any Person that receives any fees under Section 2.12.
“Fitch” means Fitch Ratings, Inc., and any successor to its rating agency
business.
“Foreign Lender” means any Lender, (a) with respect to the Borrower (if the
Borrower is not a U.S. Borrower) and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax, and (b) with respect to the Borrower (if the
Borrower is a U.S. Borrower), that (1) is not a “United States person” as
defined by Section 7701(a)(30) of the Code (a “U.S. Person”), or (2) is a
partnership or other entity treated as a partnership for United States federal
income tax purposes that is a U.S. Person, but only to the extent the beneficial
owners (including indirect partners if its direct partners are partnerships or
other entities treated as partnerships for United States federal income tax
purposes) are not U.S. Persons.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, (b)
the Accounting Standards Codification of the Financial Accounting Standards
Board, (c) such other statements by such other entity as are approved by a
significant segment of the accounting profession and (d) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body such as the European Union or the
European Central Bank) having jurisdiction over the Borrower, any Subsidiary or
any Lender, as the context may require.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support


12

--------------------------------------------------------------------------------





such Indebtedness or obligation; provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Guarantee Agreement” means any Guarantee Agreement entered into by any
Subsidiary Guarantors and the Administrative Agent with respect to the Facility,
substantially in the form of Exhibit B.
“Guarantee Requirement” means the requirement that:
(a)    if any Subsidiary of the Borrower shall be or become actually or
contingently liable under any Guarantee with respect to the Existing Credit
Agreement or any Material Indebtedness of the Borrower, the Administrative Agent
shall have received a Guarantee Agreement or supplement thereto, as applicable,
duly executed and delivered on behalf of such Subsidiary, together with
documents and opinions of the type referred to in Sections 4.01(b) and
4.02(e)(i) with respect to such Subsidiary; and
(b)    if the Borrower shall be or become actually or contingently liable under
any Guarantee for any Material Indebtedness of the Target or any of its
Subsidiaries, the Administrative Agent shall have received a Guarantee Agreement
or supplement thereto, as applicable, duly executed and delivered on behalf of
the Target and each such Subsidiary, as applicable, together with documents and
opinions of the type referred to in Sections 4.01(b) and 4.02(e)(i) with respect
to such Subsidiary.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“Hillshire Brands” means The Hillshire Brands Company, a Maryland corporation.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case, entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation)), (e) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (f) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than obligations


13

--------------------------------------------------------------------------------





with respect to letters of credit securing obligations (other than obligations
of other Persons described in clauses (a) through (e) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit), (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, the amount of such
Indebtedness being deemed to be the lesser of the fair market value (as
determined reasonably and in good faith by the Chief Financial Officer of the
Borrower) of such property or assets and the amount of the Indebtedness so
secured, (j) all Guarantees by such Person of Indebtedness of others, and (k)
all obligations of such Person in respect of Securitization Transactions (valued
as set forth in the definition of Securitization Transaction). Indebtedness
shall not include obligations under any operating lease of property that is not
capitalized on the balance sheet of the Borrower or any Subsidiary, except that
Synthetic Lease Obligations shall constitute Indebtedness. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in connection with the purchase by the Borrower or any Subsidiary
of any business, the term “Indebtedness” will exclude post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 60 days thereafter. The amount of Indebtedness of any Person at any date
shall be the outstanding balance at such date of all obligations as described
above; provided, however, that, in the case of Indebtedness sold by the obligor
at a discount, the amount of such Indebtedness at any time shall be the accreted
value thereof at such time. Except as otherwise expressly provided herein, the
term “Indebtedness” shall not include cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Borrower and its
consolidated Subsidiaries of the types referred to in clauses (a), (b), (d), (e)
and (k) (as determined in accordance with the second sentence of the definition
of Securitization Transaction) of the definition of Indebtedness plus (2) all
Indebtedness of the Borrower and its consolidated Subsidiaries of the types
referred to in clauses (f), (i) and (j) of the definition of Indebtedness in
respect of such Indebtedness of others of the types referred to in such clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction), but excluding Guarantees of
third party grower Indebtedness. Any reference in this Agreement to Indebtedness
for Borrowed Money of a Subsidiary shall exclude any Indebtedness of such
Subsidiary that is owed to the Borrower or another Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or any Subsidiary.


14

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, non-credit enhanced (other than by
guarantees of Subsidiaries that also Guarantee the Obligations at such time)
long-term debt for borrowed money.
“Information” has the meaning set forth in Section 9.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September, and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Loan, the Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months thereafter, as the Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period with a duration of one
month or more that commences on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Eurocurrency Rate for the
longest period for which the Eurocurrency Rate is available that is shorter than
such Interest Period and (b) the Eurocurrency Rate for the shortest period for
which that Eurocurrency Rate is available that is longer than such Interest
Period, in each case, at such time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 9.04, other
than any such Person that shall have ceased to be a party hereto pursuant to
Section 9.04.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c)


15

--------------------------------------------------------------------------------





in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement and any Guarantee Agreement, as well as all other agreements,
instruments, documents and certificates identified in Article IV or otherwise
executed and delivered by the Borrower or any Subsidiary to, or in favor of, the
Administrative Agent or any Lenders, including all powers of attorney, consents,
assignments, contracts, notices and other written materials whether heretofore,
now or hereafter executed by or on behalf of the Borrower or any Subsidiary, or
any employee of the Borrower or any Subsidiary, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Party” means the Borrower and each Domestic Subsidiary that is a party to
a Loan Document.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Borrower and its Subsidiaries), of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
this Agreement or any other Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Borrower and its Subsidiaries), of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Borrower or any Subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided, that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $50,000,000.


16

--------------------------------------------------------------------------------





“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary of the Borrower that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Borrower or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Borrower, in each
case, as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Borrower ended April 1, 2017); provided, that
if at the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Borrower or 10% of the consolidated revenues of the Borrower
(calculated without duplication of assets or revenues), then one or more of such
excluded Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated.
“Maturity Date” means, as applicable, the earlier of (i) the date that is the
three year anniversary of the Closing Date and (ii) the date of acceleration of
the Loans pursuant to Article VII hereof.
“Maximum Rate” has the meaning set forth in Section 9.15.
“Merger” has the meaning assigned to such term in the definition of
“Acquisition”.
“Merger Sub” means DVB Merger Sub, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Borrower.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“MSSF” means Morgan Stanley Senior Funding, Inc., in its individual capacity,
and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NLRC” has the meaning assigned to such term in the definition of “Philippines
NLRC Award”.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).


17

--------------------------------------------------------------------------------





“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrower
to any of the Lenders under any Loan Document, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in any Loan or Loan Document,
engaged in any other transaction pursuant to, or enforced, any Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Borrower under Section 2.19(b) or Section 9.02(c)).
“Outside Date” means December 25, 2017.
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.


18

--------------------------------------------------------------------------------





“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;
(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided, that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any of its
Subsidiaries in excess of those required by applicable banking regulations;
(h)    Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;
(i)     any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j)    rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program; and
(k)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and its Subsidiaries in the ordinary course of
business;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Borrower and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Borrower and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a


19

--------------------------------------------------------------------------------





Change in Law after becoming a party hereto), accurate and duly completed copies
(in such number as requested) of one or more of Internal Revenue Service Forms
W-9, W-8ECI, W-8EXP, W-8BEN, W-8BEN-E or W-8IMY (together with, if applicable,
one of the aforementioned forms duly completed from each direct or indirect
beneficial owner of such Fee Receiver) or any successor thereto that entitle
such Fee Receiver to a complete exemption from U.S. withholding tax on such
payments (provided, that, in the case of the Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, a Fee Receiver providing such form shall
qualify as a Permitted Fee Receiver only if such form establishes such exemption
on the basis of the “business profits” or “other income” articles of a tax
treaty to which the United States is a party and provides a U.S. taxpayer
identification number), in each case, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine whether such Fee Receiver is entitled to
such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Philippines NLRC Award” means the award of damages against a Subsidiary of the
Borrower by the National Labor Relations Council of the Department of Labor and
Employment of the Republic of the Philippines (“NLRC”) more fully described in
the Report on Form 8-K filed by the Borrower with the SEC on December 20, 2016,
and any awards in related actions, as such awards may be modified by the NLRC or
any other body, and any judicial decree affirming, modifying or enforcing such
awards.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by the Borrower or
any ERISA Affiliate.
“Prime Rate” means, as of any day, the rate of interest per annum publicly
announced by MSSF as its prime rate in effect on such day at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Borrower or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Borrower or any Subsidiary occurring at any time
subsequent to the last day of such period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of such period (it being understood that,
in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).
“Proceeding” has the meaning set forth in Section 9.03(b).


20

--------------------------------------------------------------------------------





“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“Rating Agencies” means Moody’s, S&P and Fitch.
“Ratings” means the public ratings from time to time established by Moody’s, S&P
and Fitch for the Index Debt of the Borrower (or, at any time when no Index Debt
of the Borrower shall be outstanding, (a) the Borrower’s corporate credit rating
then in effect from S&P, (b) the Borrower’s corporate family rating then in
effect from Moody’s and (c) the Borrower’s issuer default rating then in effect
from Fitch).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided, that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium (including tender or makewhole premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
it being understood in the case of Replacement Indebtedness that is denominated
in a currency different from that of the applicable Original Indebtedness that
the principal amount of such Original Indebtedness shall be deemed to be equal
to the amount in the currency of such Replacement Indebtedness that is equal to
the principal amount of such Original Indebtedness based on the currency
exchange rates applicable on the date such Replacement Indebtedness is incurred;
(b) the maturity of such Refinancing Indebtedness shall not be earlier, and the
weighted average life to maturity of such Refinancing Indebtedness shall not be
shorter, than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the earlier of (i) the maturity of such Original Indebtedness and (ii) the date
that is six months after the latest Maturity Date hereunder; (d) such
Refinancing Indebtedness shall not constitute an obligation of any Subsidiary
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become) an obligor in respect of such Original
Indebtedness (except that Refinancing Indebtedness of any Foreign Subsidiary may
be Guaranteed by any other Foreign Subsidiary organized under the laws of the
same nation as such Foreign Subsidiary), and shall not constitute an obligation
of the Borrower if the Borrower shall not have been an obligor in respect of
such Original Indebtedness, and, in each case (except, in the case of Foreign
Subsidiaries, to the extent specified in this clause (d)), shall constitute an
obligation of such Subsidiary or of the Borrower only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been expressly subordinated to the Obligations, such
Refinancing Indebtedness shall also be expressly subordinated to the Obligations
on terms not less favorable in any material respect to the Lenders; and (f) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof)
(except that Refinancing Indebtedness of any Foreign Subsidiary may be secured
by Liens on assets of any other Foreign Subsidiary organized under the laws of
the same nation as such Foreign


21

--------------------------------------------------------------------------------





Subsidiary) or by any Lien having a higher priority in respect of the
Obligations than the Lien that secured such Original Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Report” means reports prepared by the Administrative Agent or any other Person
showing the results of inspections with respect to the assets of any Loan Party
from information furnished by or on behalf of any Loan Party, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.
“Required Lenders” means, at any time, Lenders holding Loans and unused
Commitments (if any) representing more than 50% of the sum of all Loans and
unused Commitments (if any) at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means any of the president, chief executive officer, Chief
Financial Officer, treasurer, assistant treasurer, controller, chief accounting
officer or the general counsel of the Borrower but, in any event, with respect
to financial matters, the foregoing Person that is responsible for preparing the
financial statements and reports delivered hereunder.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in the Borrower or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, that any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Borrower or any Subsidiary and is leased by the Borrower or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and any successor to its rating agency business.


22

--------------------------------------------------------------------------------





“Sanctions” means any economic or financial sanctions or trade embargoes
promulgated, administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the United
Nations Security Council, the European Union or Her Majesty’s Treasury.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning assigned to such term in Section 3.11.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means any arrangement under which the Borrower or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible. Such “amount” or “principal amount” shall not include any amount
of Indebtedness owing by any SPE Subsidiary to the Borrower or any Subsidiary to
the extent that such intercompany Indebtedness has been incurred to finance, in
part, the transfers of accounts receivable and/or payment intangibles, interests
therein and/or related assets and rights to such SPE Subsidiary.
“Solvency Certificate” means a certificate from the Chief Financial Officer or
other officer of equivalent duties of the Borrower demonstrating the solvency
(on a consolidated basis) of the Borrower and its Subsidiaries as of the Closing
Date, on a Pro Forma Basis for the Transactions, substantially in the form of
Exhibit F hereto.
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Specified Default” means any Default or Event of Default under clauses (a),
(b), (d) (limited to breach of the covenant in Sections 5.03 (with respect to
the Borrower’s existence), 6.01 (Indebtedness), 6.02 (Liens) or 6.03
(Fundamental Changes)), (f) or (in each case, solely with respect to the
Borrower) (h) or (i) of Article VII.
“Specified Representations” means the representations and warranties in Sections
3.01(a), 3.01(b), 3.02, 3.03(b), 3.03(c), 3.03(d) (which shall be deemed to
apply solely to any agreement or instrument governing Material Indebtedness),
3.08, 3.13, 3.17 and 3.18.
“Statutory Reserve Rate” means, for an Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the


23

--------------------------------------------------------------------------------





Administrative Agent is subject, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Borrower. Notwithstanding the
foregoing, no Variable Interest Entity (other than an SPE Subsidiary) shall be a
“Subsidiary” under the foregoing clause (b).
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to a
Guarantee Agreement at such time.
“Subsidiary Loan Party” means each Subsidiary that is a Loan Party.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries shall be a Swap Agreement.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Target” means AdvancePierre Foods Holdings, Inc., a Delaware corporation.
“Target Notes” means the Target’s 5.50% Senior Notes due 2024.


24

--------------------------------------------------------------------------------





“Target Notes Premium Amount” means the aggregate amount of make-whole payments,
premiums and other amounts paid in excess of the face amount of Target Notes
prepaid or redeemed which constitutes interest expense in accordance with GAAP
or would constitute “Consolidated Cash Interest Expense” but for the last
sentence of the definition of such term.
“Target Shares” means all of the issued and outstanding shares of common stock
of the Target, together with any related rights under any shareholder rights
agreements, including any such shares that may become outstanding upon the
exercise of options or other rights to acquire such shares after the
commencement of the Tender Offer but before the consummation of the Tender Offer
on the Closing Date.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings (including backup
withholding) imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.
“Tender Offer” has the meaning assigned to such term in the definition of
“Acquisition”.
“Tender Offer Documents” means the initial offer to purchase and any other
material documents entered into by the Borrower or any of its Subsidiaries
(including all exhibits thereto), in each case, in connection with the Tender
Offer.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Assets” means the total consolidated assets of the Borrower and its
Subsidiaries according to the relevant consolidated balance sheet of the
Borrower.
“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the Acquisition, the redemption, defeasance, repurchase or
repayment of certain existing Indebtedness of the Acquired Business, the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents to which they are party, the borrowing of Loans, the
use of the proceeds thereof, and the payment of the fees and expenses incurred
in connection with the foregoing and the other transactions contemplated by or
related to the foregoing.
“Type” means, when used in reference to any Loan or Borrowing, whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“U.S. Borrower” means the Borrower if it is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).


25

--------------------------------------------------------------------------------





“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Borrower under GAAP as a result of its status as
a variable interest entity.
“Voting Participant” has the meaning assigned to such term in Section
9.04(c)(vi).
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c)(vi).
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurocurrency Loan” or
an “ABR Loan”). Borrowings also may be classified and referred to by Type (e.g.,
a “Eurocurrency Borrowing” or an “ABR Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04. Accounting Terms; GAAP.
(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in


26

--------------------------------------------------------------------------------





GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (iii) in
a manner such that any obligations relating to a lease that was accounted for by
a Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.
(b)All pro forma computations required to be made hereunder giving effect to any
Material Acquisition or Material Disposition shall be calculated on a Pro Forma
Basis after giving pro forma effect thereto (and, in the case of any pro forma
computations made hereunder to determine whether a transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation), and, to the extent applicable,
to the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).
SECTION 1.05. Currency Translations. For purposes of any determination under
Section 6.01, 6.02 or 6.05 or under clauses (f), (g) or (k) of Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided, that no
Default or Event of Default shall arise as a result of any limitation set forth
in dollars in Section 6.01, 6.02 or 6.05 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens or Sale/Leaseback Transactions were initially
consummated in reliance on the exceptions under such Sections.


ARTICLE II


The Credits
SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower on the
Closing Date in an aggregate principal amount not to exceed such Lender’s
Commitment as in effect on such date immediately prior to making such Loans. All
Loans shall be denominated in dollars. Any amount borrowed under this Section
2.01 and subsequently repaid or prepaid may not be reborrowed. Unless previously
terminated, the unused Commitments shall terminate immediately after the making
of the Loans on the Closing Date.


27

--------------------------------------------------------------------------------





SECTION 2.02. Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided, that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided, that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment. Borrowings of more than one Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., New York City time, one Business
Day prior to the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request substantially in the form of Exhibit C signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


28

--------------------------------------------------------------------------------





(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. [Reserved].
SECTION 2.05. [Reserved].
SECTION 2.06. [Reserved].
SECTION 2.07. Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 10:00 a.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower promptly, and in no event
later than 12:00 noon, New York City time, crediting the amounts so received, in
like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption and in its sole discretion, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and Borrower agree (severally and not jointly) to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Loan. If such
Lender pays such amount to the Administrative Agent, then such amount (less
interest) shall constitute such Lender’s Loan included in such Borrowing. With
respect to any share of a Borrowing not made available by a Lender as
contemplated above, if such Lender subsequently pays its share of such Borrowing
to the Administrative Agent, then the Administrative Agent shall promptly repay
to the Borrower any corresponding amount paid by the Borrower to the
Administrative Agent as provided in this clause (b) (including interest thereon
to the extent received by the Administrative Agent from the Borrower); provided,
that such repayment to the Borrower shall not operate as a waiver or any
abandonment of any rights or remedies of the Borrower with respect to such
Lender.
SECTION 2.08. Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial


29

--------------------------------------------------------------------------------





Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile or by
other electronic transmission to the Administrative Agent of a written Interest
Election Request substantially in the form of Exhibit D signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


30

--------------------------------------------------------------------------------





SECTION 2.09. Optional Termination and Reduction of Commitments and Prepayment
of Loans.
(a)The Borrower may at any time terminate, or from time to time reduce, without
premium or penalty (other than, with respect to any requested Eurocurrency
Borrowings, payments that may become due under Section 2.16), the Commitments,
in whole or in part; provided, that each reduction of the Commitments shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$2,500,000. Any termination or reduction of the Commitments pursuant to this
Section 2.09(a) shall be permanent. Each reduction of the Commitments shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under this clause (a) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
clause (a) shall be irrevocable; provided, that a notice of termination or
reduction of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or any other
event, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(b)The Borrower shall have the right at any time and from time to time to
prepay, without premium or penalty (other than, with respect to Eurocurrency
Borrowings, payments that may become due under Section 2.16), the Loans, in
whole or in part, subject to the requirements of this Section 2.09(b); provided,
that each partial repayment of the Loans shall be in an amount that is an
integral multiple of $1,000,000 and not less than $2,500,000. The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile or by other
electronic transmission) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 2:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans or portion thereof to be prepaid; provided, that a notice of optional
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case, such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of a Borrowing under this
Section 2.09(b) shall be allocated as directed by the Borrower and applied
ratably to the Loans prepaid. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13(d). Each prepayment of a
Borrowing under this Section 2.09(b) shall not be reborrowed.
SECTION 2.10. Amortization; Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby unconditionally promises to repay the outstanding Loans
as follows:
(i)on the 15th day of each March, June, September and December following the
Closing Date (and if such day is not a Business Day, such payment shall be made
on the next succeeding Business Day), in an amount equal to 2.50% of the
aggregate principal amount of the Loans made on the Closing Date; and


31

--------------------------------------------------------------------------------





(ii)on the Maturity Date, the then remaining unpaid principal amount of the
Loans.
Each such payment shall be made to the Administrative Agent for the ratable
account of the Lenders based on the then outstanding Loans.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of the Loans made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder, (iii)
the amount of any sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof and (iv) the application
or disbursement by the Administrative Agent of any amounts pursuant to this
Agreement or any other Loan Document.
(d)The entries made in the accounts maintained pursuant to clauses (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein (and in the case of any inconsistency between the
Register and the accounts maintained by any Lender or the Administrative Agent,
the Register shall govern); provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans and pay
interest thereon in accordance with the terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit G, payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
SECTION 2.11. Mandatory Termination of Commitments. Unless previously terminated
pursuant to this Agreement, all undrawn Commitments then outstanding shall
terminate immediately and without any further action by any Person on the
Commitment Termination Date; provided, that the termination of the Commitments
pursuant to this Section 2.11 shall not prejudice the Borrower’s rights and
remedies in respect of any breach of this Agreement occurring prior to any such
termination.
SECTION 2.12. Fees.
(a)The Borrower agrees to pay (or cause to be paid) to the Administrative Agent
for the account of each Lender, commitment fees (the “Commitment Fees”), which
shall accrue at a rate per annum equal to 0.15% on the daily average undrawn
Commitment of such Lender, accruing during the period from and including the
Effective Date, to but excluding the date on which all of the Commitments are
terminated. Accrued Commitment Fees shall be payable in arrears on the last day
of each March, June, September and December of each year and on the date on
which all of the Commitments are terminated, commencing on the first such date
to occur after the Effective Date. All Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


32

--------------------------------------------------------------------------------





(b)The Borrower also agrees to pay (or cause to be paid) to the Administrative
Agent, the Arrangers and the Lenders any applicable fees respectively required
to be paid to them in such amounts and payable at such times as separately
agreed between them in writing, including as set forth in the Fee Letter.
(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Commitment Fees, in accordance with this Section 2.12. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13. Interest.
(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section or (ii) in the case of any other amount, 2.00% per annum plus the
rate applicable to ABR Loans as provided in clause (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided,
that (i) interest accrued pursuant to clause (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
respective Loans (or its Loan) included in such Borrowing for such Interest
Period;


33

--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be converted to, or continued as, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided, that
following the first day that such condition shall cease to exist, such
Borrowings may be made as or converted to Eurocurrency Borrowings at the request
of and in accordance with the elections of the Borrower.
SECTION 2.15. Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurocurrency
Rate);
(ii)subject any Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes, (C) Other Connection Taxes or (D) income taxes on gross or
net income, profits or revenue (including value-added or similar Taxes) or
franchise taxes); or
(iii)impose on any Lender or the London interbank market any other condition,
cost, or expense affecting this Agreement or Eurocurrency Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) and so long as such Lender is requiring
reimbursement for such increased costs from similarly situated borrowers under
comparable, syndicated credit facilities, then, upon the request of such Lender,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


34

--------------------------------------------------------------------------------





(c)A certificate of a Lender setting forth in reasonable detail an explanation
of the amount or amounts necessary to compensate such Lender or its respective
holding companies, as the case may be, as specified in clauses (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that such Lender shall not be under any obligation to
include in such certificate any information in respect of which disclosure is
prohibited by applicable law or any binding confidentiality agreement. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by such Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Borrower’s receipt thereof.
SECTION 2.17. Taxes.
(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes; provided, that if any applicable law (as determined
in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Indemnified Tax from any such payment, the
applicable withholding agent shall be entitled to make such deductions and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions for Indemnified Taxes (including deductions
applicable to additional sums payable under


35

--------------------------------------------------------------------------------





this Section) the Administrative Agent, a Lender or its beneficial owner, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made.
(b)Without limiting the provisions of Section 2.17(a) above, the Loan Parties
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)To the extent not paid, reimbursed or compensated pursuant to Section 2.17(a)
or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent or such Lender (or its beneficial owner), as the case may
be, on or with respect to any payment by or on account of any obligation of the
Loan Parties under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (except for any interest, penalties, or expenses
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or a Lender, as the case may be). A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender (including any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(iv) relating to the
maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any and all amounts due to the Administrative Agent under
this Section 2.17(d).
(e)As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)Any Foreign Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine that such Lender is not
subject to backup withholding or information reporting requirements.


36

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) below and documentation
related to FATCA) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
the Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower, any Lender shall (in the case of clauses (ii) through (vi)
below, to the extent it is legally entitled to do so), deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i)duly completed copies of Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax,
(ii)duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the U.S. is a party,
(iii)duly completed copies of Internal Revenue Service Form W-8ECI,
(iv)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10-percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with a United States trade or business conducted by
such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
(v)to the extent a Foreign Lender is not the beneficial owner, an Internal
Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate, Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more beneficial owners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of such beneficial owners, or
(vi)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.


37

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of such Lender’s legal inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), the term “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(g)Each Fee Receiver hereby represents that it is a Permitted Fee Receiver and
agrees to update Internal Revenue Service Form W-9 (or its successor form) or
the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Borrower and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.
(h)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by the
Borrower pursuant to this Section), it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over pursuant to this
clause (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will any Lender be required to pay any amount to
the Borrower the payment of which would place such Lender in a less favorable
net after-Tax position than such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
(i)Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, termination of the Loan Documents
and the repayment, satisfaction or discharge of all obligations thereunder.


38

--------------------------------------------------------------------------------





(j)For purposes of Section 2.17(d), (f) and (i), the term “applicable law”
includes FATCA.
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.15, 2.16, 2.17 or 9.03, or otherwise) at or prior to the time expressly
required hereunder or under any other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1300 Thames Street,
Baltimore, MD 21231 or at such other address that the Administrative Agent shall
advise the Borrower in writing, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest or any payment of fees, such interest or fees, as applicable, shall be
payable for the period of such extension. All payments under any Loan Document
shall be made in dollars.
(b)Prior to any repayment of any Borrowings hereunder (other than the repayment
in full of all outstanding Borrowings on the scheduled date of such repayment),
the Borrower shall select the Borrowing or Borrowings to be paid and shall
notify the Administrative Agent by telephone (confirmed by facsimile) of such
selection at the times and on the days provided in Section 2.09; provided, that
each repayment of Borrowings shall be applied to repay any outstanding ABR
Borrowings before any other Borrowings. If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid (in accordance with the
immediately preceding sentence) or prepaid (in accordance with Section 2.09),
such payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each repayment or prepayment of a Borrowing shall be
applied ratably to the Loans included in such Borrowing.
(c)Any amounts received by the Administrative Agent in accordance with this
Agreement or another Loan Document (i) not constituting a specific payment of
principal, interest, fees or other sum payable under the Loan Documents, or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, shall be applied ratably to
the Obligations as follows: first, to the payment of all costs and expenses
incurred by the Administrative Agent in connection with such collection or sale
or otherwise in connection with this Agreement, any other Loan Document or any
of the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Lenders pro rata in accordance with the amounts of the
Obligations owed to them on the date of any such distribution), and third, to
the Loan Parties, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower or an Event of
Default has occurred and is continuing, neither the Administrative Agent nor any
Lender shall apply any payment that it receives to a Eurocurrency Loan, except
(x) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (y) in the event, and only to the extent, that there are


39

--------------------------------------------------------------------------------





no outstanding ABR Loans and, in any such event, the Borrower shall pay any
break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations in accordance with the terms of this Agreement.
(d)Except to the extent otherwise provided herein: (i) each Borrowing shall be
made from the Lenders, each payment of Commitment Fees under Section 2.12(a)
shall be made for the accounts of the Lenders, and each termination or reduction
of the Commitments under Sections 2.09 and 2.11 shall be applied to the
respective Commitments of the Lenders ratably among the undrawn Commitments then
outstanding; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of the Loans by the Borrower shall be made
for the account of the relevant Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans made to the Borrower and held
by them; and (iv) each payment of interest on the Loans by the Borrower shall be
made for the accounts of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to them.
(e)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(f)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon then due than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause (f) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this clause
(f) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(g)Unless the Administrative Agent shall have received notice from the Borrower,
prior to the date on which any payment is due to the Administrative Agent for
the account of a Lender hereunder, that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to such Lender the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is


40

--------------------------------------------------------------------------------





distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(h)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.17(d), 2.18(g) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent (or, following the payment of all amounts then due to the
Administrative Agent, to the extent the Lenders shall have funded payments to
the Administrative Agent in respect of other such amounts, for the benefit of
the other Lenders) to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15 or determines that it
can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17 or mitigate the
impact of Section 2.22, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15 or determines that it
can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
        


41

--------------------------------------------------------------------------------





SECTION 2.20 [Reserved].
SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)the Commitment Fees set forth in Section 2.12(a) shall cease to accrue solely
with respect to the portion of the undrawn Commitment of such Defaulting Lender;
and
(b)the Commitment of such Defaulting Lender and the outstanding principal amount
of such Defaulting Lender’s Loans shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.02);
provided, that any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders, or which is referred to in clause (i),
(ii) or (iii) of Section 9.02(b), shall require the consent of such Defaulting
Lender.
SECTION 2.22. Illegality. Notwithstanding any other provision herein, if the
adoption of any law or any Change in Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be suspended to the
extent necessary for such Lender to avoid any such unlawful action until such
Lender notifies the Administrative Agent that it is lawful to make or maintain
Eurocurrency Loans as contemplated by this Agreement; provided, that
notwithstanding the suspension contemplated by this clause (a), the commitment
of such Lender hereunder to make ABR Loans shall continue to be in effect, and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted to available and lawful Interest Periods, if any, or to ABR Loans, at
the option of the Borrower, on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the applicable Borrower shall pay to such Lender such amounts, if any,
as may be required pursuant to Section 2.16.


ARTICLE III


Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Effective Date
and the Closing Date, that:
SECTION 3.01. Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority (i) to carry on its
business as now conducted and as proposed to be conducted, (ii) to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and (iii) to effect the Transactions, and (c) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by the
Borrower and


42

--------------------------------------------------------------------------------





constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any material Requirement
of Law applicable to the Borrower or any Subsidiary to the extent failure to
comply with which could reasonably be expected to have a Material Adverse
Effect, (c) will not violate the charter, by-laws or other organizational
documents of the Borrower or any Subsidiary, (d) will not violate or result in a
material default under any material indenture, agreement or other instrument
binding upon the Borrower or any Subsidiary or their respective assets, or give
rise to a right thereunder to require any material payment to be made by the
Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any material obligation thereunder
and (e) will not result in the creation or imposition of any Lien (other than a
Lien permitted under Section 6.02) on any asset of the Borrower or any
Subsidiary.
SECTION 3.04. Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended October 1, 2016, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of the
Closing Date, the other financial statements described in Section 4.02(c)(i)
below. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes and consolidated statements of stockholders’ equity in the case of the
statements referred to in clause (ii) above.
(b)Since October 1, 2016, there has not occurred any event, change or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
(c)The fair value of the assets of the Borrower and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Borrower and its Subsidiaries and the Borrower and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
        


43

--------------------------------------------------------------------------------





SECTION 3.05. Properties.
(a)The Borrower and each of its Subsidiaries has good title to, or valid
leasehold interests in, all the real and personal property that is material to
its business, free of all Liens, other than Liens permitted by Section 6.02.
(b)The Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.
SECTION 3.06. Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower or
any Subsidiary, threatened against or affecting the Borrower or any Subsidiary
(i) which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any Subsidiary (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, registration or license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any pending or threatened claim with respect to any
Environmental Liability or (iv) knows of any conditions or circumstances that
could reasonably be expected to form the basis for any Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with (a) all material Requirements of Law
applicable to it or its property except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect and (b) in all material respects, all indentures and material agreements
and other instruments binding upon it or its property.
SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.
SECTION 3.09. Taxes. The Borrower and each of its Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings; provided, that the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes, and the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect. No material Tax liens have been filed
and no material claims are being asserted with respect to any Taxes.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards


44

--------------------------------------------------------------------------------





of ERISA and the Code with respect to each Plan have been satisfied, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.11. Disclosure. None of (i) the Borrower’s Quarterly Report on Form
10-Q for the period ended April 1, 2017 or its Annual Report on Form 10-K for
the fiscal year ended October 1, 2016, and the other filings of the Borrower
made with the SEC in 2016 or prior to the Closing Date in 2017 (collectively,
the “SEC Filings”) or (ii) any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender pursuant to any Loan Document or
delivered thereunder (as modified or supplemented by other information then or
theretofore furnished by or on behalf of the Borrower to the Administrative
Agent in connection herewith), as of the date such disclosures are delivered,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time delivered (unless otherwise updated subsequent
thereto, in which case such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time updated).
SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
(including self-insurance) maintained by or on behalf of the Loan Parties as of
the Effective Date. As of the Effective Date, all premiums due in respect of
such insurance have been paid. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies or through self-insurance and the Borrower believes that such
insurance maintained by or on behalf of the Loan Parties and their subsidiaries
is adequate.
SECTION 3.13. Use of Proceeds; Margin Regulations. Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock. Following
the application of the proceeds of the Loans, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Section 6.02, Section 6.04
or any other provision restricting the disposition or pledge of Margin Stock, or
subject to any restriction on the disposition or pledge of Margin Stock
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
clauses (f) or (g) of Article VII, will be Margin Stock.
SECTION 3.14 Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns or any other labor disputes against the Borrower
or any Subsidiary pending or, to the knowledge of the Borrower or any
Subsidiary, or threatened, that could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Matters). The hours worked by and
payments made to employees of the Borrower or any Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters). All payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary,
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.


45

--------------------------------------------------------------------------------





SECTION 3.15. Subsidiaries. Schedule 3.15 sets forth, as of the Effective Date,
(a) a correct and complete list of the name and relationship to the Borrower of
each and all of the Borrower’s Subsidiaries, (b) a true and complete listing of
each class of authorized Equity Interests of the Borrower, of which all of such
issued shares are validly issued, outstanding, fully paid and non-assessable (to
the extent such concepts are applicable), and owned beneficially and of record
by the Persons identified on Schedule 3.15, (c) the type of entity of the
Borrower and each of its Subsidiaries and (d) a complete and correct list of all
joint ventures in which the Borrower or any of its Subsidiaries is a partner.
All of the issued and outstanding Equity Interests owned by any Loan Party in
its Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and nonassessable.
SECTION 3.16. Event of Default. No Default or Event of Default has occurred and
is continuing.
SECTION 3.17. Sanctions. None of the Borrower or any of its Subsidiaries, nor,
to the knowledge of the Borrower, any director, officer, employee, agent or
controlled Affiliate of the Borrower or any of its Subsidiaries (a) is, or is
owned or controlled by Persons that are, included on the list of “Specially
Designated Nationals and Blocked Persons”, (b) is otherwise currently the
subject of any Sanctions or (c) is located in a jurisdiction that is the subject
of Sanctions.
SECTION 3.18. Money Laundering, FCPA and Counter-Terrorist Financing Laws. Each
Loan Party is in compliance, in all material respects, with the Bank Secrecy
Act, as amended by Title III of the Patriot Act, the United States Foreign
Corrupt Practices Act of 1977, as amended, and all other applicable anti-money
laundering, anti-corruption and counter terrorist financing laws and
regulations.
ARTICLE IV


Conditions
SECTION 4.01. Effective Date. The Lenders’ Commitments shall not become
effective hereunder until the date on which each of the following conditions
shall be satisfied (or waived in accordance with Section 9.02) on or prior to
the Commitment Termination Date:
(a)Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto a counterpart of this Agreement, signed on
behalf of each party hereto (or written evidence reasonably satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission of a signed signature page) that such party has signed a
counterpart of this Agreement).
(b)Organizational Documents. The Administrative Agent shall have received (i) a
certificate of each applicable Loan Party, dated the Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and
approving the Transactions, (B) identify by name and title and bear the
signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization (to the
extent applicable in the jurisdiction of organization of such Loan Party).


46

--------------------------------------------------------------------------------





(c)“Know Your Customer” Requirements. The Lenders shall have received, at least
three Business Days prior to the Effective Date, all documentation required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, to the extent reasonably requested by
any Lender at least five Business Days prior to the Effective Date.
(d)Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees required to be paid and due on or prior to the
Effective Date, and all expenses for which invoices have been presented at least
two Business Days prior to the Effective Date, on or prior to the Effective
Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Closing Date. The obligations of the Lenders to make the Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
9.02) on or prior to the Commitment Termination Date:
(a)Effective Date. The Effective Date shall have occurred.
(b)Acquisition. The Offer Conditions (as defined in the Acquisition Agreement
(as of April 25, 2017)) shall have been satisfied or (subject to the following)
waived in accordance with the terms and conditions of the Acquisition Agreement
(as of April 25, 2017), and no provision of the Acquisition Agreement or any
other Acquisition Document (including the Offer Conditions) shall have been
waived, amended, supplemented or otherwise modified, and no consent or request
by the Borrower or any of its Subsidiaries shall have been provided thereunder,
in each case, which is materially adverse to the interests of the Lenders
without the Arrangers’ prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned). Without limiting the foregoing,
it is understood that any modification or waiver under the Acquisition Documents
with respect to the minimum acceptance condition for the Target Shares shall be
considered materially adverse to the interests of the Lenders.
(c)Financial Statements. The Arrangers shall have received, to the extent
required by them, (i) audited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for the last three full fiscal years ended at least 60 days prior
to the Closing Date, and unaudited consolidated and (to the extent available)
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for each subsequent
fiscal quarterly interim period or periods ended at least 40 days prior to the
Closing Date (and the corresponding period(s) of the prior fiscal year), which
shall have been reviewed by the independent accountants for the Borrower as
provided in Statement of Auditing Standards No. 100; (ii) to the extent provided
to the Borrower by the Target, as otherwise publicly available prior to the
Closing Date or as would be required by Rule 3-05 and Article 11 of Regulation
S-X to be filed on a Form 8-K, regardless of the timing of such filing, audited
consolidated annual financial statements of the Acquired Business as well as
unaudited interim consolidated financial statements of the Acquired Business
(which shall have been reviewed by the independent accountants for the Acquired
Business as provided in Statement on Auditing Standards No. 100) and (iii) if,
and to the extent required by Rule 3-05 of Regulation S-X, customary pro forma
financial statements of the Borrower which meet the requirements of Regulation
S-X under the Securities Act and all other accounting rules and regulations of
the SEC promulgated thereunder and required to be included in a Registration
Statement under such Act on Form S-3.  


47

--------------------------------------------------------------------------------





(d)Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees required to be paid and due on or prior to the
Closing Date, and all expenses for which invoices have been presented at least
two Business Days prior to the Closing Date, on or prior to the Closing Date.
(e)Closing Deliverables. The Administrative Agent shall have received:
(i)Legal Opinion. A favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Closing Date) of Davis Polk & Wardwell LLP,
counsel for the Borrower and the Loan Parties, covering customary matters
relating to the Loan Parties, the Loan Documents and the Transactions. The
Borrower hereby requests such counsel to deliver such opinions.
(ii)Solvency Certificate. A Solvency Certificate, dated the Closing Date.
(iii)Officer’s Certificate. An officer’s certificate, signed by a Responsible
Officer of the Borrower and dated the Closing Date, certifying (A) that there
have been no changes to the matters previously certified pursuant to Section
4.01(b) (or providing updates to such certifications) and (B) that each of the
conditions precedent set forth in Sections 4.02(b), (g) and (h) have been
satisfied as of the Closing Date.
(iv)Borrowing Request. A Borrowing Request in accordance with Section 2.03.
(f)“Know Your Customer” Requirements. The Lenders shall have received, at least
three Business Days prior to the Closing Date, all documentation required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent reasonably requested by any Lender at
least ten Business Days prior to the Closing Date and not previously provided
prior to the Effective Date.
(g)No Specified Default. No Specified Default has occurred and is continuing.
(h)Representations and Warranties. The Acquisition Agreement Representations and
the Specified Representations shall be true and correct as of the Closing Date.
(i)Acquired Business Material Adverse Effect. (i) Since December 31, 2016
through April 25, 2017, there not having occurred any event, occurrence,
development or state of circumstances or facts that has had or would reasonably
be expected to have, individually or in the aggregate, an Acquired Business
Material Adverse Effect and (ii) since April 25, 2017, there not having occurred
any event, occurrence, development or state of circumstances or facts that has
had or would reasonably be expected to have, individually or in the aggregate,
an Acquired Business Material Adverse Effect.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


48

--------------------------------------------------------------------------------





ARTICLE V


Affirmative Covenants
Until the Commitments shall have expired or been terminated, and the principal
of and interest on each Loan and all fees, expenses and other amounts payable
under any Loan Document (other than contingent amounts not yet due) shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for prompt delivery to each Lender:
(a)as soon as possible, but in any event within 75 days after the end of each
fiscal year of the Borrower, the Borrower’s audited consolidated balance sheet
and audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, and related notes thereto, setting
forth, in each case, in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
Borrower’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth, in each
case, in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)concurrently with any delivery or deemed delivery of financial statements
under clauses (a) or (b) above (or, in the case of any such delivery under
clause (a) above, within 75 days after the end of the applicable fiscal year of
the Borrower) a certificate of the Chief Financial Officer of the Borrower
substantially in the form of Exhibit E certifying (i) (solely in the case of
financial statements delivered pursuant to clause (b) above) such financial
statements as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.07 and 6.08 and, if as of
the date of such financial statements the Borrower’s consolidated financial
statements include the results of any Variable Interest Entity that is not a
“Subsidiary” for purposes hereof, including a statement in sufficient detail of
amounts in respect of Variable Interest Entities excluded in calculating such
covenants, and (iv) stating whether any change in GAAP or in the application
thereof that applies to the Borrower or any of its consolidated Subsidiaries has
occurred since the later of the date of the


49

--------------------------------------------------------------------------------





Borrower’s most recent audited financial statements referred to in Section 3.04
and the date of the most recent prior certificate delivered pursuant to this
clause (c) indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such financial statements of any failure of the Borrower to
comply with the terms, covenants, provisions or conditions of Section 6.07 or
Section 6.08 insofar as they relate to accounting matters and, if such
accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Borrower
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to the holders of its Equity Interests generally, as
the case may be;
(f)promptly after Moody’s, S&P or Fitch shall have announced (i) a change in its
Rating or in any rating established by it for any of the Covered Notes, (ii)
that it shall no longer maintain a Rating, (iii) a change of its rating system
or (iv) that it shall cease to be in the business of issuing corporate debt
ratings, written notice of such development or rating change;
(g)promptly following any reasonable request therefor from the Administrative
Agent, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Loan Parties or any of the ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Loan Parties and/or the ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices
promptly after receipt thereof; and
(h)promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent (on behalf of any Lender) may reasonably request.
Information required to be delivered pursuant to Sections 5.01(a), (b), (e) and
(f) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge;
provided, that such notice may be included in a certificate delivered pursuant
to Section 5.01(c).
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, any of the Chief Executive Officer, the President, the General
Counsel or the Chief Financial Officer of the Borrower obtaining actual
knowledge of the following:




50

--------------------------------------------------------------------------------





(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of any
Responsible Officer of the Borrower or any Subsidiary, affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)the occurrence of any ERISA Event or any fact or circumstance that gives rise
to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000;
(d)any event, notice or circumstance or any correspondence with any Governmental
Authority (including with respect to any release into the indoor or outdoor
environment of any Hazardous Material that is required by any applicable
Environmental Law to be reported to a Governmental Authority) which could
reasonably be expected to lead to any Material Adverse Effect; and
(e)any other development (including notice of any Environmental Liability) that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or other permitted disposition thereof under Section 6.04.
SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause its
Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


51

--------------------------------------------------------------------------------





SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) in the case of each Loan
Party, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (but no more frequently than annually unless an
Event of Default exists) and all with a representative of the Borrower present.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ and their respective Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.
SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with all Requirements of Law with respect to it or
its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
SECTION 5.08. Use of Proceeds.
(a)The proceeds of the Loans will be used to finance the Transactions and fees
and expenses in connection therewith. No part of the proceeds of the Loans will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
(b)The Borrower will not directly or indirectly use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds of the Loan to any
Person, for the purpose of financing activities or business of or with any
Person, or in any country or territory that, at the time of such financing, is
the subject of any Sanctions.
(c)No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
SECTION 5.09. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by law. The Borrower will furnish to the Administrative Agent, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.
SECTION 5.10. Consummation of Merger. The Borrower will consummate the Merger,
as promptly as practicable following the Closing Date.
SECTION 5.11. Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may


52

--------------------------------------------------------------------------------





reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times or otherwise to give effect to the provisions of the Loan
Documents, all at the expense of the Loan Parties.


ARTICLE VI


Negative Covenants
Until the Commitments shall have expired or been terminated, and the principal
of and interest on each Loan and all fees, expenses and other amounts payable
under any Loan Document (other than contingent amounts not yet due) shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness.
(a)The Borrower will not permit any Subsidiary which is not a Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or permit to exist
any Indebtedness, except:
(i)Indebtedness created under the Loan Documents;
(ii)Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;
(iii)Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided, that (A) such Indebtedness shall not have been transferred or pledged
to any other Person (other than the Borrower or any Subsidiary) and (B) any such
Indebtedness owing by any Loan Party shall be subordinated to the Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent;
(iv)Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided, that the Indebtedness so guaranteed shall not be
prohibited by this Section;
(v)Indebtedness incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations, Synthetic
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and Refinancing Indebtedness in respect thereof;
provided, that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;
(vi)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, and Refinancing Indebtedness in respect thereof;
provided, that (A) such original Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (B) except as set forth in Section 6.01(b)(ii) below, neither
the Borrower nor any Subsidiary (other than such Person or the Subsidiary with
which such Person is merged or consolidated or that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness;


53

--------------------------------------------------------------------------------





(vii)performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case, provided in the ordinary
course of business or in connection with the enforcement of rights or claims of
the Borrower or its Subsidiaries or in connection with judgments that do not
result in a Default or an Event of Default;
(viii)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;
(ix)Indebtedness under Swap Agreements permitted under Section 6.05;
(x)Capital Lease Obligations in connection with any Sale/Leaseback Transactions;
(xi)Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;
(xii)Indebtedness consisting of indemnification, adjustment of purchase price,
earnout or similar obligations (and Guarantees of such Indebtedness), in each
case, incurred in connection with the disposition of any business, assets or a
Subsidiary of the Borrower, other than Guarantees of Indebtedness incurred or
assumed by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing or otherwise in connection with such
acquisition; provided, however, that (A) such Indebtedness is not reflected on
the balance sheet of the Borrower or any Subsidiary prepared in accordance with
GAAP (contingent obligations referred to in a footnote to financial statements
and not otherwise reflected on the balance sheet will not be deemed to be
reflected on such balance sheet for purposes of this clause (A)) and (B) the
maximum aggregate liability in respect of all such Indebtedness shall not exceed
the gross proceeds, including the fair market value of non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time such
proceeds are received and without giving effect to any subsequent changes in
value), actually received by the Borrower and its Subsidiaries in connection
with such disposition;
(xiii)Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time not to exceed $500,000,000; provided, that each such
Guarantee incurred by a Foreign Subsidiary shall be solely in respect of
obligations of its own growers or the growers of a Subsidiary that is organized
under the laws of the same nation as such Foreign Subsidiary;
(xiv)customer deposits and advance payments received in the ordinary course of
business and consistent with past practices from customers for goods purchased
in the ordinary course of business;
(xv)Securitization Transactions the aggregate amount of which (as determined in
accordance with the second sentence of the definition of Securitization
Transaction) shall not exceed $500,000,000 at any time outstanding; provided,
that as of the date of the establishment of any Securitization Transaction no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;


54

--------------------------------------------------------------------------------





(xvi)Indebtedness owing by any SPE Subsidiary to the Borrower or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;
(xvii)Indebtedness of Foreign Subsidiaries not to exceed $500,000,000 at any
time outstanding;
(xviii)other unsecured Indebtedness; provided, that the aggregate principal
amount of such unsecured Indebtedness of Subsidiaries outstanding under this
clause (xviii) at any time, together with the aggregate principal amount of
secured Indebtedness outstanding under clause (xix) at such time, shall not
exceed 15% of Consolidated Net Tangible Assets; and
(xix)Indebtedness secured by Liens permitted under Section 6.02(xiv); provided,
that the aggregate principal amount of Indebtedness outstanding under this
clause (xix) at any time, together with the aggregate principal amount of
unsecured Indebtedness of Subsidiaries outstanding under clause (xviii) at such
time, shall not exceed 15% of Consolidated Net Tangible Assets.
(b)Notwithstanding any provision of clause (a) of this Section, (i) no
Subsidiary shall be liable for any Indebtedness under the Existing Credit
Agreement or any Material Indebtedness of the Borrower, under any Guarantee or
otherwise, unless it shall also Guarantee the Obligations pursuant to a
Guarantee Agreement and (ii) the Borrower shall not be liable for any Material
Indebtedness of the Target or any of its Subsidiaries, under any Guarantee or
otherwise, unless the Target and such Subsidiaries, as applicable, shall also
Guarantee the Obligations pursuant to a Guarantee Agreement.
SECTION 6.02. Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)Liens created under the Loan Documents;
(ii)Permitted Encumbrances;
(iii)any Lien on any asset of the Borrower or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided, that (A) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;
(iv)any Lien existing on any asset, including any Lien that attaches by law to
the proceeds thereof, prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Borrower or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(a)(vi);
provided, that (A) such Lien is not created in contemplation of or in connection
with such acquisition, merger or consolidation or such Person becoming a
Subsidiary, as the case may be, (B) such Lien shall not apply to any other asset
of the Borrower or any Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition, merger or
consolidation or the date such Person becomes


55

--------------------------------------------------------------------------------





a Subsidiary, as the case may be, or, with respect to any such obligations that
shall have been extended, renewed or refinanced in accordance with Section 6.01,
Refinancing Indebtedness in respect thereof;
(v)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided, that (A) such Liens secure Indebtedness permitted by
Section 6.01(a)(v), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and any financing costs associated therewith and (D) such Liens shall not
apply to any other property or asset of the Borrower or any Subsidiary;
(vi)in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)in the case of any Subsidiary that is not a wholly-owned Subsidiary, any
put and call arrangements, drag-along and tag-along rights and obligations, and
transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
(viii)any Lien on assets of any Foreign Subsidiary; provided, that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other Foreign Subsidiary organized under the laws of the same nation as
such Foreign Subsidiary, permitted hereunder;
(ix)reservations, limitations, provisos and conditions expressed in any original
grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
(x)Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);
(xi)Liens arising out of any Sale/Leaseback Transactions;
(xii)Liens on cash, cash equivalents or marketable securities of the Borrower or
any Subsidiary securing obligations of the Borrower or any Subsidiary under Swap
Agreements permitted under Section 6.05;
(xiii)sales or other transfers of accounts receivable, payment intangibles and
related assets pursuant to, and Liens existing or deemed to exist in connection
with, Securitization Transactions permitted under Section 6.01(a)(xv); and
(xiv)other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of unsecured Indebtedness of Subsidiaries outstanding under Section
6.01(a)(xviii) at such time, 15% of Consolidated Net Tangible Assets.


56

--------------------------------------------------------------------------------





SECTION 6.03. Fundamental Changes; Business Activities.
(a)The Borrower will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or transfer all or substantially all its assets to any
Person, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Subsidiary may merge into or transfer all or
substantially all its assets to another Subsidiary, (ii) any Person acquired in
a transaction not otherwise prohibited by this Agreement may merge into or
consolidate with, or transfer all or substantially all its assets to, (x) any
Subsidiary in a transaction in which the surviving or acquiring entity is a
Subsidiary, (y) any special purpose Subsidiary formed for the purpose of
effecting an acquisition and not conducting any business or holding assets other
than de minimis assets may merge into or consolidate with any Person to be
acquired in a transaction not otherwise prohibited by this Agreement, and (z)
the Borrower in a transaction in which the surviving or acquiring entity is the
Borrower, (iii) any Subsidiary may merge into or consolidate with or transfer
all or substantially all its assets to any Person in a transaction permitted
under Section 6.04 in which the surviving or acquiring entity is not a
Subsidiary, (iv) any Subsidiary may merge into or consolidate with or transfer
all or substantially all its assets to the Borrower in a transaction in which
the surviving or acquiring entity is the Borrower, and (v) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.
(b)The Borrower will not, nor will it permit any Subsidiary to, engage, to any
material extent, in any business other than (i) the production, marketing and
distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Borrower or any Subsidiary was
engaged on the Effective Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.
SECTION 6.04. Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, transfer, lease or otherwise dispose of, in one transaction or a
series of transactions, directly or indirectly, all or substantially all the
assets of the Borrower and its Subsidiaries, taken as a whole, except that the
Borrower or any Subsidiary may transfer, lease or otherwise dispose of, in one
transaction or a series of transactions, directly or indirectly, assets in each
fiscal year if the cumulative book value of such assets in any fiscal year is
less than 25% of the Borrower’s Total Assets at the beginning of such fiscal
year.
SECTION 6.05. Swap Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Borrower or any
Subsidiary; provided, that the Borrower may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Borrower’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.
SECTION 6.06. Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate,


57

--------------------------------------------------------------------------------





(c) any Restricted Payment or (d) compensation and indemnification of, and other
employment arrangements with, directors, officers and employees of the Borrower
or such Subsidiary entered in the ordinary course of business.
SECTION 6.07. Interest Expense Coverage Ratio. The Borrower will not permit the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense for
any period of four consecutive fiscal quarters to be less than 3.75 to 1.00.
SECTION 6.08. Debt to Capitalization Ratio. The Borrower will not permit the
Debt to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of
any fiscal quarter.


ARTICLE VII


Events of Default
If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;
(c)any representation, warranty or statement made or deemed made by or on behalf
of any Loan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Loan Party’s
existence), 5.08 or Article VI of this Agreement;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a), (b) or (d) of this Article), and, except as otherwise provided in such Loan
Document, such failure shall continue unremedied for a period of 30 days after
notice thereof from any Lender or the Administrative Agent to the Borrower;
(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);


58

--------------------------------------------------------------------------------





(g)any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Borrower) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of any Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause such Indebtedness to become due prior to its
scheduled maturity or to require, with the giving of notice if required, any
Material Indebtedness to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity; provided, that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the sale, transfer or other disposition (including as a result of a casualty
or condemnation event) of the property or assets securing such Indebtedness (to
the extent such sale, transfer or other disposition is not prohibited under this
Agreement); or there shall occur any event that constitutes a default,
amortization event, event of termination or similar event under or in connection
with any Securitization Transaction the obligations in respect of which
constitute Material Indebtedness, or the Borrower or any Subsidiary shall fail
to observe or perform any term, covenant, condition or agreement contained in or
arising under any such Securitization Transaction, if, as a result of such event
or failure, the lenders or purchasers thereunder or any agent acting on their
behalf shall cause or be permitted to cause (with or without the giving of
notice, the lapse of time or both) such Securitization Transaction or the
commitments of the lenders or purchasers thereunder to terminate or cease to be
fully available;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment; provided, that this clause (k) shall not apply to the Philippines NLRC
Award to the extent that the aggregate damages or other amounts awarded against
the Borrower and its Subsidiaries with respect thereto do not exceed
$400,000,000 or the equivalent thereof in any other currency;


59

--------------------------------------------------------------------------------





(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
(m)a Change in Control shall occur; or
(n)any Guarantee Agreement shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of such Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under such Guarantee Agreement to
which it is a party, or shall give notice to such effect,
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times: (i) at
any time prior to the Closing Date, terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) at any time after the Closing
Date, declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; provided, that, in the case of any termination of the
Commitments for any event with respect to the Borrower described in clauses (a)
or (b) of this Article, the Administrative Agent shall provide no less than five
Business Days written notice to the Borrower; provided, further, that in case of
any event with respect to the Borrower described in clauses (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Loan Parties. Upon the
occurrence and continuance of any Event of Default, the Administrative Agent
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.


ARTICLE VIII


The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the Loan Documents, and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as third party beneficiaries of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.


60

--------------------------------------------------------------------------------





The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness, genuineness or
accuracy of any Loan Document or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, other than to the extent
a court of competent jurisdiction determines by final and nonappealable judgment
liability to have resulted from the gross negligence or willful misconduct of
the Administrative Agent.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.


61

--------------------------------------------------------------------------------





In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Borrower and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case acceptable to the Borrower in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed). Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, (i) neither the Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender),
but all such Persons shall have the benefit of the indemnities provided for
hereunder, and (ii) each Loan Party agrees not to make, and hereby waives, any
claims based on any alleged fiduciary duty on the part of the Administrative
Agent or any of the Arrangers.
ARTICLE IX


Miscellaneous
SECTION 9.01. Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or by other electronic transmission, as follows:


62

--------------------------------------------------------------------------------





(i)if to any Loan Party, to the Borrower at:
2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    Shawn Munsell
Telecopy No.:    (479) 717-8617
Email:    shawn.munsell@tyson.com


with a copy to:
2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    R. Read Hudson
Telecopy No.:    (479) 757-6563
Email:    read.hudson@tyson.com


(ii)if to MSSF, in its capacity as Administrative Agent, to:
Morgan Stanley Senior Funding, Inc.
1300 Thames Street
Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Agency Team
Email: AGENCY.BORROWERS@morganstanley.com; and
(iii)if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email; provided, that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.
(b)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of such change by a Lender, by notice to the Borrower and the
Administrative Agent). Notices and other communications to the Lenders hereunder
may also be delivered or furnished by electronic communication (including e-mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.


63

--------------------------------------------------------------------------------





SECTION 9.02. Waivers; Amendments.
(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice to or demand on the Borrower or any Loan Party in
any case shall entitle the Borrower or any Loan Party to any other or further
notice or demand in similar or other circumstances.
(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified, except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case, with the consent of the Required Lenders; provided, that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender affected thereby, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon (other than the
default rate of interest set forth in Section 2.13(c) on such Loans), or reduce
or forgive any fees payable hereunder, without the written consent of each
Lender affected thereby, (iii) postpone the maturity of any Loan, a scheduled
principal payment date for any Loan or any date for the payment of any interest
or fees payable hereunder, or reduce or forgive the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change the order of payments specified in Section 2.18(c) or 2.18(d) or change
Section 2.18(e) or (f) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments), or (vi) except as
otherwise expressly permitted hereunder, permit any Loan Party to assign its
rights hereunder, release any Loan Party from its Guarantee under any Guarantee
Agreement (except as expressly provided in such Guarantee Agreement or this
Agreement) or limit its liability in respect of such Guarantee without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent without the prior written consent of the Administrative Agent. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
(c)In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having outstanding Loans and unused
Commitments representing at least a majority of the sum of the total outstanding
Loans and unused Commitments at such time shall be obtained (calculated after
excluding the outstanding principal amount of the Loans and the Commitments of
any


64

--------------------------------------------------------------------------------





Defaulting Lenders), but the consent to such Proposed Change of other Lenders
whose consent is required shall not be obtained (any such Lender whose consent
is necessary but has not been obtained being referred to as a “Non-Consenting
Lender”), then the Borrower may, at its sole expense and effort, upon notice to
any such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee acceptable
to the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrower shall have received the prior written consent to such assignment of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (ii) after giving effect to such assignment (and any simultaneous
assignments by other Non-Consenting Lenders), sufficient consents shall have
been obtained to effect such Proposed Change, (iii) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Loan Parties (in the case of all other
amounts) and (iv) the Loan Parties or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b).
(d)Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical nature or any necessary or desirable technical change, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision solely to address such
matter as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of notice thereof by the
Lenders.
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
(a)The Borrower shall pay within thirty (30) days after receipt of a reasonably
detailed, written invoice therefor, together with documentation supporting such
reimbursement requests, (i) all reasonable and documented out-of-pocket expenses
(including expenses incurred in connection with due diligence) incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (but
limited, in the case of legal fees and expenses, to the reasonable fees,
disbursements and other charges of a single counsel selected by the
Administrative Agent for all such Persons, taken as a whole (and, if reasonably
necessary, one local counsel for each relevant jurisdiction for all such
Persons, taken as a whole, as the Administrative Agent may deem appropriate in
its good faith judgment)), in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender (but limited, in the case of legal fees and expenses, and without
duplication of such legal fees and expenses that are reimbursed pursuant to
clause (a)(i) above, to the reasonable fees, disbursements and other charges of
(A) a single counsel selected by the Administrative Agent (and, if reasonably
necessary, one local counsel for each relevant jurisdiction for all such
Persons, taken as a whole, as the Administrative Agent may deem appropriate in
its good faith judgment), and (B) solely in the case of a potential or actual
conflict of interest, one additional counsel to all affected Persons, taken as a
whole (and, if reasonably necessary, one additional local counsel for each
relevant jurisdiction for all such Persons, taken as a whole, as the
Administrative Agent may deem appropriate in its good faith judgment)), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder,


65

--------------------------------------------------------------------------------





including all such reasonable and documented out-of-pocket expenses incurred
during any workout or restructuring (and related negotiations) in respect of
such Loans.
(b)The Borrower shall indemnify the Administrative Agent, the Arrangers and each
Lender and their Affiliates and the respective Related Parties of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (provided, that in the case of legal fees and
expenses, the Borrower shall only be responsible for the reasonable and
documented fees, disbursements and other charges of (i) a single counsel
selected by the Administrative Agent for all such Indemnitees, taken as a whole
(and, if reasonably necessary, one local counsel for each relevant jurisdiction
for all such Indemnitees, taken as a whole, as the Administrative Agent may deem
appropriate in its good faith judgment), and (ii) solely in the case of a
potential or actual conflict of interest, one additional counsel to all affected
Indemnitees, taken as a whole (and, if reasonably necessary, one additional
local counsel for each relevant jurisdiction for all such Indemnitees, taken as
a whole, as the Administrative Agent may deem appropriate in its good faith
judgment)), incurred by or asserted against any Indemnitee by any third party or
by the Borrower or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any other
agreement or instrument contemplated thereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary and regardless of
whether any Indemnitee is a party thereto (any of the foregoing in clauses (i)
through (iii), a “Proceeding”); provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that (x) such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of, or material breach of this
Agreement by, such Indemnitee (or such Indemnitee’s Related Parties), (y) the
Administrative Agent, the Arrangers or the Lenders have been indemnified under
another provision of the Loan Documents or (z) such losses, claims, damages,
liabilities or related expenses relate to disputes solely among the Indemnitees
that are not arising out of any act or omission by the Borrower or any Affiliate
of the Borrower, other than claims against any agent, Arranger, bookrunner or
other similar role under this Agreement in its capacity as such. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. All amounts due
under this Section 9.03(b) shall be payable by the Borrower within 30 days (x)
after written demand therefor, in the case of any indemnification claim and (y)
after receipt of a reasonable detailed, written invoice therefor, together with
documentation supporting such reimbursement requests, in the case of
reimbursement of costs and expenses.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under clauses (a) or (b) of this Section and
without limiting the Borrower’s obligation to do so, each Lender severally
agrees to pay to the Administrative Agent such Lender’s ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent in its
capacity as such. The obligations of the Lenders under this clause (c) are
subject to the last sentence of Section 2.02(a) (which shall apply mutatis
mutandis to the Lenders’ obligations under this clause (c)).
(d)To the fullest extent permitted by applicable law, (i) no party shall assert,
and each party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in


66

--------------------------------------------------------------------------------





connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided, that nothing in this clause (i) shall limit the
indemnification obligations of the Borrower under this Section 9.03 to the
extent such special, indirect, consequential or punitive damages are included in
any third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder, and (ii) no party shall be liable for any damages
arising from the use by unintended recipients of information or other materials
obtained through electronic, telecommunications or other information
transmission systems unless such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of, or material breach of this
Agreement by, such Indemnitee (or such Indemnitee’s Related Parties) or such
other party.
(e)Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall not be liable for any settlement of any Proceeding effectuated
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrower’s written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrower is required
to indemnify such Indemnitee pursuant to this Section 9.03, the Borrower agrees
to indemnify and hold harmless each Indemnitee from and against any and all
losses, claims, damages, liabilities and related expenses by reason of such
settlement or judgment in accordance with this Section 9.03. The Borrower shall
not, without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld or delayed), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Proceeding and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of such Indemnitee. Notwithstanding the above in this
Section 9.03, each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower under this Section 9.03 to such Indemnitee for any
losses, claims, damages, liabilities or related expenses to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof.
SECTION 9.04. Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent,
and the Lenders)) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (other than the Borrower, its affiliates,
any natural Person, any Defaulting Lender or any Competitor; provided, that the
list of Competitors (other than any reasonably identifiable Affiliate) included
in the definition of “Competitors” is permitted to be made available to any
Lender who specifically requests a copy thereof) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of: (A) the Borrower;
provided, that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an Affiliate of a Lender or an Approved Fund or (II) any other
assignee (x) prior to the Closing Date, if an Event of Default under


67

--------------------------------------------------------------------------------





clause (a), (b), (h), (i) or (j) of Article VII has occurred and is continuing
or (y) on or after the Closing Date, if an Event of Default has occurred and is
continuing (it being agreed that, following such assignment, the Borrower shall
be promptly notified thereof by the Administrative Agent); provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof; and (B)
the Administrative Agent; provided, that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund. Notwithstanding the foregoing, any Person that is a Fee Receiver
but not a Permitted Fee Receiver shall not be an assignee without the written
consent of the Borrower and the Administrative Agent (whether or not an Event of
Default has occurred) (which consent may be withheld in the Borrower’s and the
Administrative Agent’s sole discretion).
(ii)Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, unless each of the Borrower and the Administrative
Agent shall otherwise consent (such consent not to be unreasonably withheld or
delayed); provided, that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption (which shall contain, without limitation, a representation and
warranty from the assignee that such assignee is not a Competitor), together
with a processing and recordation fee of $3,500; provided, that assignments made
pursuant to Section 2.19(b) shall not require the signature of the assigning
Lender to become effective; and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any Tax forms required by Section
2.17(f) and an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent (x) shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Competitor and (y) shall
not have any liability with respect to any assignment or participation made to a
Person that is a Competitor, it being understood that the Administrative Agent
shall confirm that the requirements of any Assignment and Assumption are
satisfied.
(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03) and to any fees payable


68

--------------------------------------------------------------------------------





hereunder that have accrued for such Lender’s account but have not yet been
paid. Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
each Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in clause (b) of this Section and any written consent to such
assignment required by clause (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.
(vi)The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or any Person that
would be a Fee Receiver but not a Permitted Fee Receiver, unless such Fee
Receiver receives written consent of the Borrower and the Administrative Agent
(which consent may be withheld in the Borrower’s and the Administrative Agent’s
sole discretion) or any Competitor; provided, that the list of Competitors
(other than any reasonably identifiable Affiliate) included in the definition of
“Competitors” is permitted to be made available to any Lender who specifically
requests a copy thereof) (such Person, a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such participation shall not increase the
obligations of any Loan Party under any Loan Document, except as contemplated
below, and (D) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


69

--------------------------------------------------------------------------------





(ii)For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
(iii)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided, that such Participant shall
be subject to Sections 2.18(f) and 2.19 as though it were a Lender.
(iv)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(v)A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent; provided, that the Participant shall be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under clause (b).
(vi)Notwithstanding anything in this paragraph to the contrary, any bank that is
a member of the Farm Credit System that (a) has purchased a participation in the
minimum amount of $7,000,000 on or after the Effective Date, (b) is, by written
notice to the Borrower and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant, shall be entitled to vote (and the voting
rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such participant were a Lender, on any


70

--------------------------------------------------------------------------------





matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of an Assignee as set forth in
Exhibit A hereto and (ii) state the dollar amount of the participation
purchased. The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph. Notwithstanding the foregoing, each bank or other lending institution
that is a member of the Farm Credit System designated as a Voting Participant in
Schedule 9.04(c)(vi) hereto shall be a Voting Participant without delivery of a
Voting Participant Notification and without the prior written consent of the
Borrowers and the Administrative Agent.
(d)Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or a central bank of any OECD nation or the Farm Credit Funding Corp. or to
any other entity organized under the Farm Credit Act, as amended, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Agreement by telecopy or by other electronic transmission
(including in “.pdf” or “.tif” format) shall be effective as delivery of a
manually executed counterpart hereof. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment letter or commitment advices submitted by them (but do not
supersede any other provisions of any such commitment letter or related fee
letter that are not by the terms of such documents superseded by the terms of
this Agreement upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect). This Agreement shall become effective as
provided in Section 4.01, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of


71

--------------------------------------------------------------------------------





such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrower against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09. Governing Law; Jurisdiction; Venue; Consent to Service of Process.
(a)Governing Law. THIS AGREEMENT, AND ALL ACTIONS, CAUSES OF ACTION OR CLAIMS OF
ANY KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE) THAT MAY
BE BASED UPON, ARISE OUT OF OR RELATED TO THIS AGREEMENT, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF; PROVIDED, THE INTERPRETATION OF (I)
AN “ACQUIRED BUSINESS MATERIAL ADVERSE EFFECT” AND WHETHER AN “ACQUIRED BUSINESS
MATERIAL ADVERSE EFFECT” HAS OCCURRED, (II) THE ACCURACY OF ANY REPRESENTATION
MADE BY THE ACQUIRED BUSINESS AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF
THE BORROWER (OR AN AFFILIATE) HAVE THE RIGHT (WITHOUT REGARD TO ANY NOTICE
REQUIREMENT) TO TERMINATE THE BORROWER’S (OR SUCH AFFILIATE’S OBLIGATIONS (OR TO
REFUSE TO CONSUMMATE THE TRANSACTIONS) UNDER THE ACQUISITION AGREEMENT AND (III)
WHETHER THE TRANSACTIONS HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF
THE ACQUISITION AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE; PROVIDED,
FURTHER, THAT, WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND WHICH DO NOT INVOLVE ANY CLAIMS BY OR AGAINST THE ADMINISTRATIVE AGENT OR
THE LENDERS OR TO WHICH THE ADMINISTRATIVE AGENT OR THE LENDERS ARE NOT
OTHERWISE A PARTY, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISIONS
SET FORTH IN THE ACQUISITION AGREEMENT.
(b)Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court; provided, that, with respect to any
suit, action or proceeding arising out of or relating to the Acquisition
Agreement or the transactions contemplated thereby and which do not involve any
claims by or against the Administrative Agent or the Lenders or to which the
Administrative Agent or the Lenders are not


72

--------------------------------------------------------------------------------





otherwise a party, this sentence shall not override any jurisdiction provisions
set forth in the Acquisition Agreement. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding to enforce any Guarantee or security interest against any Loan Party
or any of its properties in the courts of any jurisdiction.
(c)Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality.
(a)The Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep and shall
keep such Information confidential and the disclosing party shall be responsible
for any failure of such Persons to abide by this Section 9.12), (b) to the
extent requested by any regulatory authority (including the Financial Industry
Regulatory Authority and all successors thereto), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, (f) subject to
an agreement containing provisions not less restrictive than those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (in


73

--------------------------------------------------------------------------------





each case, other than to any Competitor or any other prospective assignee or
Participant to whom the Borrower has affirmatively declined to provide its
consent (to the extent such consent is required under this Agreement) to the
assignment or participation of Loans or commitments under this Agreement) or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than a Loan Party that is not to the knowledge of the
receiving party in violation of any confidentiality restrictions and (i) to the
extent necessary in order to obtain CUSIP numbers with respect to the Loans, to
the CUSIP Service Bureau or any similar agency. For the purposes of this
Section, “Information” means all information received from a Loan Party and/or
its Related Parties or representatives relating to any Loan Party, its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party and/or its Related
Parties or representatives; provided, that, in the case of information received
from the Borrower and/or its Related Parties or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential or is required to be delivered by a Loan Party hereunder. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
(c)All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities.
Accordingly, each Lender represents to the Borrower (on behalf of the Loan
Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.
SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
names and addresses of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Patriot Act.
SECTION 9.14. No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, their Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, each Lender and their
respective Affiliates


74

--------------------------------------------------------------------------------





may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates.
SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16. Release of Guarantees.
(a)A Subsidiary Loan Party (other than the Borrower) shall be automatically
released from its obligations under (x) the Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which (i) such
Subsidiary Loan Party shall cease to be a Subsidiary and (ii) each other
Guarantee by such Subsidiary Loan Party of the Existing Credit Agreement and any
Material Indebtedness of the Borrower shall be released and (y) any Guarantee
Agreement to the extent provided therein.
(b)In connection with any termination or release pursuant to this Section, the
Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Borrower or the applicable Loan Party, at
the Borrower’s expense, all documents that the Borrower or such Loan Party shall
reasonably request to evidence such termination or release. The Lenders hereby
irrevocably authorize the Administrative Agent to take all actions specified in
this Section 9.16.
SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent company,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other


75

--------------------------------------------------------------------------------





instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




76

--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TYSON FOODS, INC.,
By: /s/ Shawn Munsell
Name: Shawn Munsell
Title: Vice President and Treasurer


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent


By: /s/ Subhalakshmi Ghosh-Kohli
Name: Subhalakshmi Ghosh-Kohli
Title: Authorized Signatory


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


MORGAN STANLEY BANK, N.A.,
as a Lender


By: /s/ Subhalakshmi Ghosh-Kohli
Name: Subhalakshmi Ghosh-Kohli
Title: Authorized Signatory




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Daniel H. Blakely
Name: Daniel H. Blakely
Title: Associate


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Courtney Eng
Name: Courtney Eng
Title: Vice President




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Coöperatieve Rabobank U.A., New York
Branch, as a Lender


By: /s/ Chris Grimes
Name: Chris Grimes
Title: Executive Director


By: /s/ Stewart Kalish
Name: Stewart Kalish
Title: Executive Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


U.S. Bank National Association,
as a Lender


By: /s/ Brigitte M. Sinclair
Name: Brigitte M. Sinclair
Title: Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Wells Fargo Bank, National Association,
as a Lender


By: /s/ Peter Kiedrowski
Name: Peter Kiedrowski
Title: Director




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


ABN AMRO Capital USA LLC,
as a Lender


By: /s/ R. Bisscheroux
Name: R. Bisscheroux
Title: Director


By: /s/ Adriano Echavarria
Name: Adriano Echavarria
Title: Executive Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


BANK OF CHINA, NEW YORK BRANCH,
as a Lender


By: /s/ RAYMOND QIAO
Name: RAYMOND QIAO
Title: Managing Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Branch Banking and Trust Company,
as a Lender


By: /s/ Bradford F. Scott
Name: Bradford F. Scott
Title: Senior Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Fifth Third Bank,
as a Lender


By: /s/ Michael Laurie
Name: Michael Laurie
Title: Senior Vice President




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Industrial & Commercial Bank of China Ltd.,
New York Branch
as a Lender


By: /s/ Pinyen Shih
Name: Pinyen Shih
Title: Executive Director


By: /s/ Yu Wang
Name: Yu Wang
Title: Assistant Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


ING CAPITAL, LLC.,
as a Lender


By: /s/ Daniel W. Lamprecht
Name: Daniel W. Lamprecht
Title: Managing Director


By: /s/ W. Leroy Startz
Name: W. Leroy Startz
Title: Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Mediobanca International (Luxembourg) S.A.,
as a Lender


By: /s/ Stefano Biondi
Name: Stefano Biondi
Title: Chief Executive Officer


By: /s/ Edoardo Reitano
Name: Edoardo Reitano
Title: Chief Financial Officer


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Sumitomo Mitsui Banking Corporation
as a Lender


By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


TD BANK, N.A.,
as a Lender


By: /s/ Alan Garson
Name: Alan Garson
Title: Senior Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Arvest Bank,
as a Lender


By: /s/ Joe Stockton
Name: Joe Stockton
Title: SVP Commercial Banking


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Barclays Bank PLC,
as a Lender


By: /s/ Christopher M. Aitkin
Name: Christopher M. Aitkin
Title: Assistant Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as a Lender


By: /s/ Christine Howatt
Name: Christine Howatt
Title: Authorized Signatory


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


MIZUHO BANK, LTD.,
as a Lender


By: /s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


ROYAL BANK OF CANADA,
as a Lender


By: /s/ Anthony Pistilli
Name: Anthony Pistilli
Title: Authorized Signatory




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


City National Bank,
as a Lender


By: /s/ Charles Kluh
Name: Charles Kluh
Title: Vice President






[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


The Bank of Nova Scotia
as a Lender


By: /s/ Sangeeta Shah
Name: Sangeeta Shah
Title: Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


State Bank of India, Chicago,
as a Lender


By: /s/ Manoranjan Panda
Name: Manoranjan Panda
Title: VP and Head (CMC)


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Metropolitan Life Insurance Company,
as a Lender


By: /s/ Steven R. Bruno
Name: Steven R. Bruno
Title: Director




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


The Bank of East Asia, Limited, New York Branch,
as a Lender


By: /s/ James Hua
Name: James Hua
Title: SVP


By: /s/ Kitty Sin
Name: Kitty Sin
Title: SVP


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


THE BANK OF NEW YORK MELLON,
as a Lender


By: /s/ Brandon Bouchard
Name: Brandon Bouchard
Title: Senior Credit Associate


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Commerzbank AG, New York Branch,
as a Lender


By: /s/ Michael Ravelo
Name: Michael Ravelo
Title: Director


By: /s/ Tak Cheng
Name: Tak Cheng
Title: Assistant Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


The Huntington National Bank,
as a Lender


By: /s/ John Weathers
Name: John Weathers
Title: SVP, Portfolio Manager


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Caleb A. Shapkoff
Name: Caleb A. Shapkoff
Title: Vice President




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Agricultural Bank of China Ltd., New York Branch,
as a Lender


By: /s/ Jian Zhang
Name: Jian Zhang
Title: Head of Corporate Banking


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Bank of Communications Co., Ltd., New York Branch
as a Lender


By: /s/ Ting Hua
Name: Ting Hua
Title: Deputy General Manager




[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Chang Hwa Commercial Bank, Ltd., Los Angeles Branch
as a Lender


By: /s/ Wan-Chin Chang
Name: Wan-Chin Chang
Title: VP & General Manager


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


China Construction Bank Corporation, New York Branch
as a Lender


By: /s/ Jun Zhang
Name: Jun Zhang
Title: GM


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


COMERCIA BANK
as a Lender


By: /s/ John Smithson
Name: John Smithson
Title: Vice President


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.,
as a Lender


By: /s/ Kaye EA
Name: Kaye EA
Title: Managing Director


By: /s/ Gordon YIP
Name: Gordon YIP
Title: Director


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory


[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.1


Regions Bank,
as a Lender


By: /s/ Todd Rousseau
Name: Todd Rousseau
Title: Vice President






[SIGNATURE PAGE TO TERM LOAN AGREEMENT]